Citation Nr: 0637681	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness, fatigue, memory impairment, 
sleep disturbance, intrusive memories, and poor thinking.


REPRESENTATION

Appellant represented by:	Marianne Neudel, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & his parents




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to August 1986 
and from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, that denied the veteran's service 
connection claims for schizophrenia and for an undiagnosed 
illness manifested by memory loss, fatigue, and a thought 
disorder (which it characterized as "Gulf War Syndrome").  
The veteran perfected a timely appeal in December 2002 and 
requested a Travel Board hearing.  A videoconference Board 
hearing was held on the veteran's claims in December 2004 
before a Veterans Law Judge (VLJ) who subsequently retired 
from the Board.  

The Board remanded the veteran's claims for additional 
development in February 2005.  In its February 2005 remand, 
the Board referred the veteran's claim of entitlement to 
total disability based on individual unemployability (TDIU) 
back to the RO for adjudication.  The veteran again requested 
a Travel Board hearing in March 2006.  The Board remanded the 
veteran's claims in April 2006 for a Travel Board hearing.  A 
hearing was held before the undersigned VLJ at the RO in July 
2006.

Before this appeal was certified to the Board, the RO denied 
the veteran's TDIU claim in a September 2006 Decision Review 
Officer decision.  As the time for perfecting an appeal of 
this decision has not yet expired, and as the veteran has not 
yet perfected an appeal of this decision, his TDIU claim is 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for an 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part with respect 
to this claim.


FINDINGS OF FACT

The medical evidence shows that the veteran's schizophrenia 
was first diagnosed approximately 6 years after service and 
there is no competent evidence that links it to any incident 
of service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter fourth element of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
the present case, the RO complied with Pelegrini II by 
furnishing VCAA notice to the veteran in October 2001 prior 
to the initial denial in February 2002 of the veteran's 
service connection claim for schizophrenia.

All the VCAA requires is that the duty to notify is satisfied 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, VA has fulfilled its duty to notify the 
appellant.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice in October 2001 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  In that letter, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  The veteran was informed to submit any relevant 
evidence in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  The June 
2006 letter provided notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
claim on appeal.  The veteran also has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  In any event, since the preponderance of the 
evidence is against the veteran's service connection claim 
for schizophrenia, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  The most recent VA examination, which 
was thorough in nature, contained adequate findings to 
determine if there is a causal relationship between the 
veteran's schizophrenia and service as contended.  This 
examination ruled out any relationship between active service 
and the veteran's schizophrenia.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

The veteran denied any history of nervous trouble and stated 
that he was in good health at an enlistment physical 
examination in December 1984.  Psychiatric examination was 
normal.  

The veteran denied being treated for a mental condition on an 
"Applicant Medical Prescreening Form" dated in September 
1987.

The veteran again denied any history of nervous trouble and 
stated that he was in good health at an enlistment physical 
examination for his second period of active service in 
November 1987.  Psychiatric examination was normal.  

At a Southwest Asia Demobilization/Redeployment Medical 
Evaluation in June 1991, the veteran denied any nightmares, 
trouble sleeping, or recurring thoughts about his experiences 
during Operation Desert Shield/Desert Storm.

At his separation examination in October 1991 at the end of 
his second period of active service, the veteran denied any 
history of nervous trouble and stated that he was in good 
health.  Psychiatric examination was normal.

On VA outpatient treatment in May 1997, the veteran reported 
signs and symptoms of depression for at least 2 weeks 
including a lack of energy, feeling "slowed down," and 
increased irritability.  Mental status examination showed 
that he was oriented times three with no active psychosis, 
spontaneous, relevant, and coherent speech, a depressed mood, 
an appropriate affect, decreased sleep, a good appetite, 
impaired memory for recent events, intact remote memory, 
adequate cognitive functioning, some psychomotor retardation, 
and good judgment and insight.  The diagnosis was major 
depressive illness with psychosis.  These results were 
unchanged on subsequent outpatient treatment in June 1997.

The veteran complained of difficulty concentrating, memory 
loss, and confusion on VA neuropsychological examination in 
June 1997.  The VA examiner stated that he had reviewed the 
veteran's records.  The veteran's mother accompanied him to 
this examination.  The veteran reported that he had separated 
from his wife 2 months earlier and that she had filed for 
divorce.  He stated that they began having problems in their 
marriage following the birth of their daughter.  He also 
reported that he had been working as a custodian for his 
father at an apartment complex for the past 6 months.  Before 
that, the veteran stated that he had been working as a mental 
health technician for 4 years.  The veteran's mother reported 
that she had noticed a "drastic change" in her son 2 years 
earlier.  The veteran stated that he had experienced 
"trauma" at the mental health center where he worked and 
attributed a "nervous breakdown" to an incident in which a 
resident's arm was broken.  He also reported additional 
stress following his daughter's birth.  At that time, his 
mother stated that she noticed that the veteran "became more 
withdrawn, stopped talking, was very slowed in all of his 
actions and appeared frightened at all times."  The veteran 
stated that, over the prior 2 years, he believed that he had 
been harassed and "[had] 'mind games played on me by my 
wife's family' . . . [T]hey have been 'trying to get control 
over me and cause me to have memory loss.'"  The veteran 
reported getting lost while driving.  His mother reported 
that the veteran had been confused as to what to do and often 
repeated himself.  She also reported that, 2 months earlier, 
the veteran began experiencing periods of incontinence during 
which he had no idea that he was wet.  She reported further 
that the veteran had engaged in bizarre behavior "such as 
putting things in his ears like paper towels."  The veteran 
acknowledged severe symptoms of depression, both auditory and 
visual hallucinations, and suicidal thoughts over the prior 
year and a half.  "He repeatedly inferred that he believed 
his inlaws were setting him up so he would lose his family."  
The VA examiner stated that the veteran had been seen over 2 
days "due to his slowed performance on tasks."  

Mental status examination in June 1997 showed that the 
veteran was oriented times three with extremely slowed and 
deliberate speech, mildly tangential thought processes, a 
somewhat impaired ability to sequence events, ruminative 
thinking with noted ideas of reference, paranoid delusional 
ideations with reported mind control concerns, a moderately 
to severely dysphoric mood, a blunted affect, and psychomotor 
retardation.  Memory and intellect were within the average to 
low average range.  Judgement and reasoning were mildly to 
moderately compromised.  Current insight appeared impaired 
with paranoid thinking, ideas of reference, and delusional 
ideation.  The veteran's Global Assessment of Functioning 
(GAF) score was 30-35, indicating behavior considerably 
influenced by delusions or hallucinations and some impairment 
in reality testing or communication.  The VA examiner stated 
that ongoing treatment would be needed to rule out a 
diagnosis of schizophrenia.  The diagnoses included major 
depression with psychotic features and rule out 
schizophrenia, paranoid type.

On VA outpatient treatment in August 1997, the veteran 
complained of personality and behavior changes while at work.  
He stated that he became angry when his boss raised his voice 
at him because he was late and he quit his job that morning.  
The veteran stated that he had been reporting to work for the 
past 2-3 months and was late only once or twice during that 
time.  Physical examination showed that the veteran was 
apparently calmed down with no overt violent or angry 
tendencies. 

On VA mental disorders examination in August 1997, the 
veteran complained that he was going through a divorce and 
bankruptcy and experienced diminished motor skills "like I'm 
in slow motion" and that he "[forgot] sometimes what I am 
told to do."  The VA examiner stated that he had reviewed 
the veteran's medical records and his claims file.  The 
veteran reported having memory problems that had begun during 
his wife's pregnancy.  The veteran reported serving in 
Operation Desert Storm from August 30, 1990, until March 30, 
1991.  He saw enemy fire in the distance during the Persian 
Gulf War but he was never fired upon and only experienced 
frequent gas mask drills.  He also saw "a few dead 
soldiers" but did not identify any specific trauma.  He 
reported that, after Desert Storm, he began drinking heavily 
and received two DUI convictions.  He stated that he had 
worked for 4 1/2 years as a mental health technician and then 
quit that job after feeling threatened at work.  He also 
reported working briefly at a warehouse and at a carpet 
cleaning company.  He recently quit a job as a maintenance 
person at an apartment complex after working there for 6 
months.  Mental status examination showed orientation times 
three, intact short- and long-term memory, a blunted affect, 
a mildly depressed mood, extremely slow speech, and extremely 
long latencies before responding to questions.  The VA 
examiner stated that, although the veteran's verbalizations 
were coherent and generally relevant, it was quite difficult 
obtaining information from him because many of his responses 
were extremely vague and often somewhat tangential.  The 
veteran continued to report some belief regarding persecution 
by coworkers at a mental health center but his beliefs did 
not appear to be of delusional proportions.  He denied any 
current suicidal or homicidal thoughts.  No inappropriate, 
obsessive, or ritualistic behavior was noted.  No panic 
attacks were noted.  Impulse control appeared adequate, 
although the VA examiner noted that the veteran's recent 
impulsive quitting of his job suggested that his control 
might be marginal.  The VA examiner noted that the most 
striking aspect of the veteran's presentation was psychomotor 
retardation.  The veteran's GAF score was 48, indicating 
serious symptoms or serious impairment in school, 
occupational, or social functioning.  The diagnoses included 
a single episode of major depressive disorder, recently 
severe, with both mood congruent and mood incongruent 
psychotic features, in partial remission.  The VA examiner 
concluded that the veteran's current presentation was 
suggestive of a possible underlying schizophrenic process.  

In July 1999, the veteran submitted several lay statements in 
support of his claim.  These lay statements all described the 
veteran's behavior prior to entering active service in 1987.  

The veteran was hospitalized in a VA Medical Center for 
treatment of schizophrenia, undifferentiated type, in October 
1999.  He stated that, on the day before his admission, while 
taking a walk, he had experienced a suicidal thought which 
involved an image of himself in the bathroom with blood on 
his arm and trying to wash it off.  He reported having this 
image because he was angry at his father for making fun of 
him about being fat.  He denied any intention of harming his 
father or himself, although he admitted to having such 
thoughts in the past.  He also admitted to past auditory and 
visual hallucinations.  He reported legal trouble in the past 
year and that his mood had been "up and down" for the past 
6 months.  He reported a period of increased feelings of 
isolation and decreased functioning that had lasted at least 
6 months around the time of his daughter's birth 3 years 
earlier.  He stated that he became extremely withdrawn, 
soiling himself, and was unable to concentrate or organize 
himself.  He stated that he had experienced a similar episode 
in March 1999 in which he was disheveled, withdrawn, and 
frequently urinated on himself.  Mental status examination on 
admission showed that the veteran was disheveled and unkempt.  
He was calm and confused and smiled inappropriately at times.  
His mood was sullen and withdrawn.  His affect was blunted.  
His speech was slow and choppy.  His voice was soft and 
hesitant.  His thought processes were underproductive and 
mostly relevant.  He admitted suicidal ideation.  He also had 
poor insight and fair judgment.  The veteran's GAF score on 
admission was 35, indicating some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood.  While hospitalized, the veteran was shy and 
withdrawn.  On discharge, mental status examination showed 
that the veteran was clean, groomed, and had a euthymic mood, 
a blunted affect, slow and constricted speech, occasional 
vague auditory and visual hallucinations that he could not 
describe, slow, logical, and sequential thought processes, no 
suicidal or homicidal ideation, orientation times three, good 
memory, concentration, and attention, and improved insight 
and judgment.  The veteran's GAF score at discharge was 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The discharge 
diagnoses included schizophrenia, undifferentiated type.

The veteran complained of fatigue, memory difficulties, and 
difficulty managing his finances on VA outpatient treatment 
in April 2000.  The veteran stated that he had been diagnosed 
with schizophrenia 2 years earlier and that he wanted to 
sleep all the time.  The VA examiner noted that the veteran 
was vague about his memory problems.  She also stated that 
the veteran's primary mental health counselor felt that his 
symptoms were probably related to the Persian Gulf and agreed 
that neuropsychiatric testing would be appropriate to 
determine whether there was an organic reason for the 
veteran's symptoms.  The assessment included memory 
difficulty and fatigue.  In an addendum to this treatment 
note, the VA examiner stated that the veteran's symptoms were 
not secondary to his Persian Gulf service.

On VA psychological evaluation in June 2000, the veteran 
complained of "memory problems" since being diagnosed with 
schizophrenia 4 years earlier.  He described difficulty 
remembering information people told him such as instructions, 
dates, and times.  He also stated that his memory had 
improved since being on medication to control the symptoms of 
schizophrenia.  He reported working as a janitor at the 
University of Illinois at Champaign and that he had no 
difficulty taking written and verbal instructions from his 
boss and that his work had not suffered due to his reported 
memory problems.  Mental status examination showed that he 
was oriented times four with slow movements, a restricted 
affect, a dysphoric mood, no suicidal or homicidal ideation, 
concrete and at times tangential thought processes, no 
auditory or visual hallucinations, no delusional thought 
processes, and fair judgment and insight.  The VA examiner 
concluded that the veteran's unorganized and psychotic 
thought processes interfered with his ability to process, 
encode, or access information and this led to his perceived 
memory difficulties.

In June 2000, VA notified the veteran in a letter that the 
results of a recent examination indicated that he had been 
diagnosed with schizophrenia, undifferentiated type.

In September 2000, the veteran submitted a termination letter 
that he had received from the University of Illinois at 
Champaign, a former employer, in July 2000.  In this letter, 
the veteran's former employer notified him that he had been 
terminated because an evaluation of his work performance 
showed that he was unable to keep up with the pace of work 
required by the position that he had held.  In a personal 
statement attached to this termination letter, the veteran 
contended that "the manifestations of this illness have cost 
me my job."  He also reported that he had difficulty 
functioning in his current job.

The veteran reported that he had been stable for several 
months on VA outpatient treatment in November 2000.  He had 
recently started a new job.  Mental status examination showed 
that he was alert and oriented times three, a slightly 
constricted affect, a "good" mood, logical and sequential 
thought processes, no hallucinations, delusions, suicidal or 
homicidal thoughts, and coherent speech.  The veteran stated 
that he had not felt paranoid for several months.  The 
impressions included schizophrenia, undifferentiated type, 
and chronic mental illness.  The impressions were unchanged 
on outpatient treatment in January 2001.

On VA mental disorders examination in February 2001, the VA 
examiner stated that she had reviewed the veteran's medical 
records but that his claim file was not available for review.  
The veteran's mother accompanied him to this examination and 
provided historical information.  The veteran stated that he 
had never been in combat during the Persian Gulf War and was 
never fired upon by the enemy.  He also stated that he did 
not experience any traumas during service in the Persian 
Gulf.  He stated further that he began having emotional 
problems during his marriage and that he had lived with his 
parents for the past 2 years.  He reported working full-time, 
attending parenting class at his church, regularly attending 
church services, bowling in a league, and socializing only 
with his family members.  He stated that he had never sought 
psychiatric treatment until 1996 when he became severely 
depressed following the birth of his daughter and problems at 
work.  He reported being diagnosed with major depression and 
schizophrenia, undifferentiated type.  The veteran's mother 
stated that, after the birth of the veteran's daughter, she 
began noticing that the veteran laughed inappropriately, 
talked to himself, and was "not really being in touch with 
reality."  She reported that the veteran became angry 
inappropriately and had mood swings.  The veteran stated that 
he did not feel depressed and had no suicidal thoughts, 
although he admitted to hearing voices and seeing images when 
he felt depressed.  Mental status examination showed slow and 
soft speech with little spontaneity, some hesitation before 
answering questions, orientation times three, coherent and 
logical responses, fair concentration, intact short- and 
long-term memory, poor abstract reasoning ability, average 
intelligence, fair insight, judgment, and impulse control, a 
moderately depressed mood, and an appropriate affect.  The 
veteran's GAF score was 45, indicating serious symptoms or 
serious impairment in school, occupational, or social 
functioning.  The diagnoses were schizophrenia, paranoid 
type, and recurrent major depression.

On VA outpatient treatment on September 4, 2001, the veteran 
stated that he had been at his current job for a year and 
felt good about this.  He reported being more active socially 
and beginning to make some friends at work.  Mental status 
examination showed that he was alert and oriented times 
three, a much less constricted affect, good eye contact, 
logical and sequential thought processes, no hallucinations, 
delusions, suicidal or homicidal thoughts, coherent speech, 
and good insight and judgment.  The impressions were 
unchanged from November 2000.

A psychiatric treatment plan dated on September 7, 2001, 
indicates that the veteran's GAF score was 65, indicating 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well with some meaningful interpersonal relationships.  
The diagnoses included schizophrenia, undifferentiated type.

At a videoconference hearing held in December 2004 before a 
VLJ who subsequently retired from the Board, the veteran 
testified that his schizophrenia had been related to service 
by VA examiners.  The veteran's mother testified about the 
veteran's symptoms after he returned from the Persian Gulf in 
1991.  

On VA mental disorders examination in February 2005, the VA 
examiner stated that he had reviewed the veteran's claims 
file and medical records.  The veteran stated that he had not 
received any psychiatric treatment during service.  The 
veteran's father accompanied him to this examination.  The 
veteran reported that he was not in a direct combat role 
during service in the Persian Gulf from August 1990 to March 
1991.  The VA examiner stated that there were no reports of 
fatigue or memory loss in the veteran's service medical 
records.  He also stated that the veteran's first psychiatric 
diagnosis occurred in 1997.  The veteran stated that he was 
experiencing a very stressful time in 1997 because of his 
divorce and bankruptcy and this precipitated the onset of a 
psychosis with depression.  He stated that he recently 
switched to a new psychiatric medication which helped control 
his symptoms.  The veteran reported that he had one friend 
which whom he socialized about every two weeks.  He stated 
that he did not currently have any financial or legal 
troubles.  His reported activities were bowling, roller 
skating, camping, fishing, and attending church services.  He 
also reported that his ability to concentrate was diminished 
as compared to when he was on active service.  The veteran 
stated that he was attending a community college and taking 
two courses.  He also was involved in a vocational 
rehabilitation program and had been employed full-time for 4 
years.  His last performance evaluation had been 
satisfactory.  He stated that he always worked hard although 
at times he worked so hard that he became fatigued.  He 
reported having no memory problems at work.  Mental status 
examination showed that the veteran was fully oriented times 
three with somewhat slow speech, rational thoughts, reduced 
attention and concentration, intact long-term memory, mildly 
impaired short-term memory, a mildly depressed mood, a 
somewhat constricted affect, no current suicidal thoughts 
although he had experienced some suicidal feelings recently, 
no homicidal thoughts, some evidence of a psychotic thought 
process, no overtly delusional thinking although the veteran 
reported hearing voices some times, feelings of paranoia at 
times particularly regarding his ex-wife and her family, 
reduced sleep, and adequate insight, judgment, and impulse 
control.  The VA examiner stated that the veteran's reported 
4 hours of sleep per night "likely has some bearing on his 
feelings of fatigue" and that some of the veteran's 
medications "may also leave him mildly sedated."  The 
veteran's GAF score was 59, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The VA examiner commented that there was no 
evidence that the veteran's psychiatric difficulties had any 
etiological relationship with his military service.  It was 
less likely than not that the veteran's schizophrenia, which 
developed 6 years after his discharge, was service-connected.  
The veteran's fatigue and memory likewise seemed less likely 
than not to be related to military service.  The diagnoses 
included chronic schizophrenia, undifferentiated type.

At the veteran's Travel Board hearing held in July 2006 
before the undersigned VLJ, the veteran testified that he had 
been diagnosed with schizophrenia.  The veteran also 
testified that VA had obtained all of his relevant medical 
records.  The veteran testified further that his 
schizophrenia had begun while he was on active service in the 
Persian Gulf.  The veteran's parents also testified as to the 
veteran's symptoms following his separation from service.



Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board observes that the veteran was not treated during 
service for any psychiatric complaints.  As the VA examiner 
stated in February 2005, the veteran did not receive a 
psychiatric diagnosis until 1997 or 6 years after his 
separation from service.  The post-service lay assertions by 
the veteran and others relating his currently diagnosed 
schizophrenia to active service simply do not constitute 
competent evidence establishing that this condition was 
incurred during service.  See Espiritu, supra.  

Following his initial post-service diagnosis in 1997, the 
veteran was treated on numerous occasions for schizophrenia.  
However, none of the veteran's post-service treating 
physicians related his schizophrenia to active service or any 
incident of such service.  In fact, the VA examiner stated in 
June 1997 that ongoing treatment would be needed to rule out 
a diagnosis of schizophrenia.  Subsequent VA mental disorders 
examination in August 1997 resulted in a diagnosis of a 
single episode of major depressive disorder, recently severe 
with both mood congruent and mood incongruent psychotic 
features, in partial remission.  A firm diagnosis of 
schizophrenia was established during a psychiatric 
hospitalization in October 1999, but this condition was not 
related to active service.  

The Board acknowledges the veteran's current diagnosis of 
schizophrenia and his continuing treatment for this 
condition.  However, there is no objective medical or 
psychiatric evidence that his schizophrenia is related to 
active service or any incident thereof.  The VA examiner 
specifically concluded at the veteran's most recent mental 
disorders examination in February 2005, there was no evidence 
that the veteran's psychiatric difficulties had any 
etiological relationship to active service.  This VA examiner 
also opined that it was less likely than not that the 
veteran's schizophrenia, which developed 6 years after his 
discharge from active service, was service-connected.  

In the absence of competent evidence showing that the veteran 
incurred schizophrenia during or within one year of service 
or that this condition was causally linked to some incident 
of such service, and with the only competent opinion 
addressing the contended causal relationship weighing against 
the claim, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for schizophrenia.  In making this determination, 
consideration has been given to the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for schizophrenia is 
denied.


REMAND

The record conforms that the veteran had active duty in 
Southwest Asia during the Persian Gulf War.  38 U.S.C.A. § 
1117 (West 2002) provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) (2006) further provides that the VA 
shall pay compensation to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a).  Signs or symptoms which may be manifestations of 
an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b). 

With respect to the veteran's claim for service connection 
for an undiagnosed illness manifested by multiple symptoms, 
including fatigue and memory impairment, the Board notes that 
he testified at a Travel Board hearing in July 2006 that he 
also experienced dizziness, intrusive memories of his in-
service experiences, "poor thinking" and sleep disturbance, 
which he also attributes to an undiagnosed illness or Gulf 
War Syndrome.  While the most recent VA examiner concluded in 
February 2005 that the veteran's fatigue and memory loss were 
not related to active service, the veteran's other reported 
symptoms were not addressed.  As the medical evidence is not 
sufficient to evaluate the veteran's claim for service 
connection for an undiagnosed illness manifested by multiple 
symptoms, this issue must be remanded to schedule a VA 
examination.  Id.; see also 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate medical examination(s) in 
order to determine whether his symptoms 
that he attributes to "Gulf War 
Syndrome" or his exposure to toxic 
substances during his period of active 
duty in Southwest Asia during the Persian 
Gulf War, to include dizziness, intrusive 
memories of his experiences there, 
fatigue, memory loss, and sleep 
disturbance, are due to an undiagnosed 
illness or to an underlying disease or 
injury.  

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is requested to 
determine whether the veteran manifests 
signs or symptoms of an undiagnosed 
illness, to include dizziness, intrusive 
memories, fatigue, memory loss, poor 
thinking or sleep disturbance.  The 
examiner should specifically determine 
whether the veteran has medically 
unexplained, objective indications of 
chronic multi-symptom illness, as a 
consequence of his service in the Persian 
Gulf War.

If it is determined that the veteran's 
symptoms are due to a known disease or 
injury (diagnosed versus undiagnosed 
illness), the examiner is requested to 
determine whether it is at least as likely 
as not (50 percent or greater probability) 
that the underlying disease or injury was 
incurred during service and, in the case 
of a disease, is linked to any incident of 
active duty.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  After completion of any other 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for an undiagnosed 
illness manifested by dizziness, fatigue, 
memory impairment, sleep disturbance, 
intrusive memories, and poor thinking.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a Supplemental 
Statement of the Case (SSOC), which must 
contain notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence received after 
the last SSOC was issued and any 
additional law or regulations that are 
applicable.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


